Citation Nr: 0103521	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to payment of or reimbursement for expenses 
incurred coincident to treatment received at St. Joseph's 
Hospital of Marshfield, Wisconsin, from June 13 - 22, 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by the Department of 
Veterans Affairs Medical Center in Milwaukee, Wisconsin 
(VAMC), which denied the veteran's claim for payment of or 
reimbursement for expenses incurred coincident to treatment 
received at St. Joseph's Hospital of Marshfield, Wisconsin, 
from June 13 - 22, 1998.


FINDINGS OF FACT

1. The veteran has no adjudicated service-connected 
disability and had none during the period from June 13 - 22, 
1998.

2.  VA did not authorize the veteran's care received at St. 
Joseph's Hospital of Marshfield, Wisconsin, from June 13 - 
22, 1998.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for expenses 
incurred coincident to treatment received at St. Joseph's 
Hospital of Marshfield, Wisconsin, from June 13 - 22, 1998, 
have not been met.  38 U.S.C.A. §§ 1703, 1728 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 17.52, 17.120 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that all the evidence pertinent to the issue 
on appeal has been obtained, including the records of VA 
medical treatment from May to June 1998, and the records of 
treatment at St. Joseph's Hospital from June 13 - 22, 1998.  
No additional evidence or information is needed from the 
veteran.  In sum, the facts pertinent to this claim have been 
properly developed.

The Board further notes that in a VA 1-646 Form dated in 
November 1999, the veteran's representative contended that 
there was a procedural defect because the Statement of the 
Case that was issued to the veteran in July 1999 did not 
contain an adequate explanation of why his claim was denied.  
However, following review of the Statement of the Case in 
question, the Board finds that the VAMC provided a sufficient 
explanation of its denial of the benefit sought, to adequate 
notice of the laws and regulations applicable to his claim.  
The veteran presented a detailed presentation of his 
contentions in his substantive appeal, citing both the law 
and the regulations and the facts of the case as he perceived 
them to be.  This indicates that he had adequate notice of 
the legal and factual basis for the VAMC's denial.  
Therefore, the Board has concluded that the Statement of the 
Case is adequate.  

Consequently, there is no further action to be undertaken to 
correct any procedural defects or to comply with the 
provisions of the VCAA, and the veteran will not be 
prejudiced as a result of the Board deciding this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA medical records associated with the file show that from 
May 1998 to June 4, 1998, the veteran was an inpatient at the 
VAMC where he underwent a regime of  chemotherapy and 
radiation therapy for treatment of esophageal cancer.  At the 
end of these treatments, he was released from the hospital on 
June 4, 1998, and allowed to return home.  The medical 
reports from the VAMC do not show that the veteran had been 
diagnosed with a fever of any sort during this period of 
treatment.

Records from St. Joseph's Hospital reflect that on June 13, 
1998, the veteran was admitted to the Department of Urgent 
Care after experiencing an acute onset of fever with an 
elevated body temperature of 101 degrees Fahrenheit at its 
peak.  He was diagnosed with neutrapenic fever and was 
admitted for inpatient treatment.  During his hospitalization 
course, his history of treatment for carcinoma of the 
esophagus was noted.  A report dated June 19, 1998, shows 
that the etiology of his fever was not defined and metastatic 
disease was not identified.

Billing reports from St. Joseph's Hospital show that the cost 
of his emergency treatment and hospitalization in June 1998 
was substantially paid for through his Medicare plan.  The 
veteran was responsible for the remaining balance of $764.00, 
which is the amount for which he seeks payment or 
reimbursement from VA.

In his substantive appeal, the veteran reported that early on 
the morning of June 13, 1998, he awoke feeling very ill and 
with a high fever.  According to his statement, his spouse 
contacted the VAMC via telephone and asked what course of 
action she should take.  She was told to take the veteran to 
the nearest hospital for treatment.  The veteran stated that 
this was the only instruction given to his spouse.  The 
veteran reported in his statement that she took him to St. 
Joseph's Hospital, as this was the closest hospital to his 
home.  According to the veteran, the nearest VA medical 
facility was over 120 miles from his home and the Milwaukee 
VAMC itself was located over 260 miles away.  The veteran 
contends, in essence, that his attack of fever on June 13, 
1998, was associated with his inpatient cancer treatment 
received at the VAMC in the preceding week, that the fever 
constituted an emergency situation which endangered his life, 
that it was not feasible for him to receive the urgent 
medical attention that his situation warranted at a VA 
medical facility because of the geographic distance between 
the nearest VA facility and his home, and that the 
instruction given to his spouse from the VAMC to take him to 
the nearest hospital constituted authorization from VA for 
him to obtain private medical treatment from St. Joseph's 
Hospital.  He also contends that paying the $764.00 balance 
remaining on his bill would create a financial hardship upon 
him and his spouse, and that VA should pay the amount due in 
the interests of equity.

The facts of the case show that the veteran is not service-
connected for any disability.  He presently receives VA 
pension and special monthly pension due to being housebound 
for his nonservice-connected disabilities.  These include 
recurrent esophageal cancer, diabetes mellitus, rheumatoid 
arthritis, coronary artery disease, chronic obstructive 
pulmonary disease, benign prostatic hypertrophy, pancreatitis 
and status-post appendectomy.  The VA Regional Office 
decision which awarded pension benefits assigned an effective 
date of July 20, 1998.

The Board notes that under 38 U.S.C.A. § 1728(a), a veteran 
may be reimbursed for unauthorized hospital care or medical 
services provided by a non-VA facility, or the non-VA 
facility may be directly paid by VA, if three conditions are 
met: the care or services must be (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, (2) to a veteran who needs care for an 
adjudicated service-connected disability, or for a 
nonservice-connected disability which is aggravating a 
service-connected disability, or where the veteran has total 
and permanent service-connected disability, and (3) the care 
must be rendered under circumstances where VA or other 
Federal facilities were not feasibly available.  38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that all three statutory requirements 
of 38 U.S.C.A. § 1728, generally, (1) service-connected 
disability or aggravated by a service-connected disability, 
(2) medical emergency, and (3) federal facilities not 
feasibly available, must be met before reimbursement or 
payment can be authorized.  Malone v. Gober, 10 Vet. App. 
539, 542-544 (1997).

It may be conceded for purposes of this appeal that federal 
facilities were not feasibly available and that the veteran's 
medical situation constituted a medical emergency.  However, 
in this case, the record reflects that although the veteran 
was granted nonservice-connected disability pension, he has 
no adjudicated service-connected disability.  Therefore, the 
veteran does not meet the statutory requirements for payment 
of or reimbursement for unauthorized medical expenses under 
38 U.S.C.A. § 1728(a).

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.54 (2000).  However, VA's authority to enter into 
such contracts or individual authorizations is limited by 
statute to specified types of care or categories of veterans.  
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (2000).  Individual 
authorization for medical services is available for treatment 
of service-connected disability, disability for which a 
veteran was discharged or released from active service, 
disability of a veteran who has total and permanent service-
connected disability, or for certain disabilities of a 
veteran participating in a VA rehabilitation program. 38 
C.F.R. § 17.52(a).  The particular facts of this case do not 
meet any of the criteria.

Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a medical 
condition does not meet this criterion.  See Zimick v. West, 
11 Vet. App. 45 (1998).  Although the veteran does not 
qualify for reimbursement of unauthorized medical expenses, 
he contends that when his spouse was advised by a VA employee 
to seek treatment for his fever at the nearest available 
medical facility during an emergency situation, this gave him 
reason to believe that he had the constructive authorization 
from the VAMC to obtain his treatment at St. Joseph's 
Hospital and that the VA would pay for his treatment expenses 
at that private facility.  However, there is no indication in 
the record that he ever received express authorization to 
obtain his treatment at St. Joseph's Hospital, and the mere 
hearsay statement that a VA employee instructed or advised 
the appellant's spouse over the telephone to obtain medical 
treatment at the nearest facility, as described in the 
present case, would not constitute authorization for current 
treatment. Id.

38 C.F.R. § 17.52(a)(2)(ii) (2000) provides that when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical service 
because of geographic inaccessibility or are not capable of 
furnishing the care or services required, VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  Care 
in public or private facilities, however, is subject to the 
provisions of 38 C.F.R. § 17.53 through f, and will only be 
authorized, whether under contract or an individual 
authorization, for medical services for the treatment of a 
veteran who has received VA inpatient care for treatment of 
nonservice-connected conditions for which treatment was begun 
during the period of inpatient care.  

In this particular case, the veteran was admitted on June 13, 
1998, at St. Joseph's Hospital and treated for an acute case 
of neutrapenic fever.  Neutrapenic fever was not shown during 
his prior chemotherapy and radiation therapy at the VAMC 
during the period from May 1998 to June 4, 1998.  Onset of 
neutrapenic fever occurred over a week after his discharge 
from the VAMC and was determined to have been of uncertain 
etiology.  The evidence does not indicate that it was related 
to his prior chemotherapy and radiation therapy at the VAMC.  
Therefore, it may not be conceded that treatment for 
neutrapenic fever for which the veteran received unauthorized 
private medical treatment from June 13 - 22, 1998, was begun 
during his period of inpatient treatment at the VAMC from May 
- June 4, 1998.
 
In the absence of evidence to establish that the veteran 
meets the criteria for payment of or reimbursement for 
expenses incurred in connection with non-VA medical 
services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, the claim must be denied  To the 
extant that the veteran contends that the interests of 
equity and fairness warrants VA payment of his medical 
expenses, the Board notes that, in the absence of 
authorizing statutory or regulatory authority, it may not on 
its own authority award payment or reimbursement of the 
private medical expenses at issue.  Zimick v. West, 11 Vet. 
App. 45, at 50 (1998).


ORDER

Entitlement to payment of or reimbursement for expenses 
incurred coincident to treatment received at St. Joseph's 
Hospital of Marshfield, Wisconsin, from June 13 - 22, 1998, 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

